DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-4 and 6 are objected to because of the following informalities:  
Regarding claim 2, the recitation of “the electronic component” in lines 4-5 lacks antecedent basis.
Regarding claim 3, the recitation of “a surface” in line 3 refers to a previous recited feature.
Regarding claim 4, the recitation of “a surface” in line 15 refers to a previous recited feature.
Regarding claim 6, the recitation of “a surface” in line 3 refers to a previous recited feature.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okimura et al. (JP 2015-73221 A).
Okimura et al. teach the following claimed limitations:
Regarding claim 1, an optical print head (exposure apparatus 20, FIGs. 1-2) comprising:
a substrate (printed circuit board 60, FIGs. 2-4, 6-7, 9-10) on which a plurality of light emitting elements (light emitting diode arrays 62, FIGs. 2-4) is mounted on one surface (rear surface 60A, FIGs. 2-4), and a plurality of electronic components including a driver IC that drives the plurality of light emitting elements is mounted on the other surface opposite to the one surface (electronic component 64, driver IC 64C, connector 66, FIG. 4); and
a lens array including a plurality of lenses that respectively condenses light emitted from the plurality of light emitting elements (the exposure light L emitted from the light emitting diode array 62 and bent by the lens array 56 is further emitted from the lens array 56 so as to form an image, FIG. 2, [0040], wherein
the substrate includes a plurality of connecting pieces obtained by cutting a connecting portion with another substrate in a longitudinal direction of the substrate (the plurality of connecting portions 92A connects the adjacent printed circuit boards 60 to each other in the longitudinal direction of the printed circuit board 60 and connects the printed circuit board 60 and the printed circuit board 61, [0058], cutting the plurality of connecting portions 92A and the plurality of connecting portions 92B, [0069], FIGs. 6-7, 9-10).
Regarding claim 2, in a region excluding a mounting position of the driver IC in the longitudinal direction of the substrate, at least 1.5 mm from both ends in a lateral direction orthogonal to the longitudinal direction of the substrate is defined as a region where an electronic component is not mounted (regions between connector 66 and driver IC 64C, between driver IC 64C and IC 64A in which no electronic components are mounted, FIG. 4).
Regarding claim 3, a light emitting element is mounted in the region where the driver IC is mounted on the one surface of the substrate on which the plurality of light emitting elements is mounted (light emitting diode arrays 62 beneath the driver IC 64C, FIG. 4).
Okimura et al. do not teach the following claimed limitations:
Further regarding claim 1, at least one of the connecting pieces is provided at a position corresponding to a region of the substrate where the driver IC is to be mounted in the longitudinal direction of the substrate.
One of ordinary skill teaches the following claimed limitations:
Further regarding claim 1, the positioning of the driver IC in the longitudinal direction is a routine design choice. It would have been obvious to one of ordinary skill to place the driver IC at a position corresponding to one of the multiple connecting pieces for the purpose of optimally arranging the multiple electronic components based on design parameters. As such, the limitation of “at least one of the connecting pieces is provided at a position corresponding to a region of the substrate where the driver IC is to be mounted in the longitudinal direction of the substrate” is not patentable over the prior art.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate at least one of the connecting pieces is provided at a position corresponding to a region of the substrate where the driver IC is to be mounted in the longitudinal direction of the substrate, as taught by one of ordinary skill, into Okimura et al. for the purpose of optimally arranging the multiple electronic components based on design parameters.
Allowable Subject Matter
Claims 4-8 would be allowable if rewritten or amended to overcome the objections, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for indicating allowable subject matter of claims 4-8 is the inclusion of method steps of a method for manufacturing an optical print head that include the substrate is an assembly in which a plurality of substrates is connected by a plurality of connecting portions, and obtained from the assembly through mounting the driver IC on the other surface of each substrate in the assembly, mounting the plurality of light emitting elements on the one surface of each substrate in the assembly, applying wire bonding to the plurality of light emitting elements of each substrate in a state in which both sides in a lateral direction of a surface of each substrate in the assembly on which the driver IC is mounted are supported by a jig along a longitudinal direction, and cutting the plurality of connecting portions, the substrate includes a plurality of connecting pieces obtained by cutting a connecting portion with another substrate in a longitudinal direction of the substrate, and at least one of the connecting pieces is provided at a position corresponding to a region of the substrate where the driver IC is to be mounted in the longitudinal direction of the substrate. These method steps found in the claim, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




22 October 2022
/KENDRICK X LIU/Examiner, Art Unit 2853  

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853